Exhibit 23.3 Consent of Independent Registered Public Accounting Firm The Board of Directors Intermolecular, Inc.: We consent to the use of our report dated March28, 2016, with respect to the consolidated balance sheet of Intermolecular, Inc. as of December31, 2015, and the related consolidated statements of operations, comprehensive loss, stockholders’ equity and cash flows for each of the years in the two‑year period ended December31, 2015, incorporated herein by reference. /s/ KPMG LLP Santa Clara, California
